Case 0:21-cv-61493-RAR Document 1 Entered on FLSD Docket 07/21/2021 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                      Case No. _______________

  RYAN TURIZO,
  individually and on behalf of all
  others similarly situated,

         Plaintiff,

  v.

  DOCTOR’S ASSOCIATES LLC,

         Defendant.

                                                   /

         NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. § 1441(a)

        PLEASE TAKE NOTICE that Defendant Doctor’s Associates LLC (“DAL” or

 “Defendant”), by and through its undersigned counsel, hereby files this notice of removal in the

 above-captioned action, currently pending in the Seventeenth Judicial Circuit in and for Broward

 County, Florida, as Case No. CACE-21-012011 18 (the “State Court Action”). This removal is

 made pursuant to 28 U.S.C. §§ 1331, 1441(a), and 47 U.S.C. § 227, et seq. Defendant provides “a

 short and plain statement of the grounds for removal” pursuant to 28 U.S.C. § 1446(a). For the

 reasons set forth below, this Court has subject matter jurisdiction.

 I.     BACKGROUND

        1.      On June 17, 2021, Plaintiff Ryan Turizo (“Plaintiff”), individually on behalf of

 himself and others similarly situated, filed a putative class action complaint (the “Complaint”)

 against Defendant Doctor’s Associates LLC in the Circuit Court of the Seventeenth Judicial Circuit

 in and for Broward County, Florida. The Complaint asserted a single count based on an alleged




                                                  1
Case 0:21-cv-61493-RAR Document 1 Entered on FLSD Docket 07/21/2021 Page 2 of 6




 violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”). A

 true and correct copy of the Complaint is attached as Exhibit A.

         2.      On June 21, 2021, Defendant was served with the Complaint. A true and correct

 copy of the Affidavit of Process Server is attached as Exhibit B.

         3.      On July 21, 2021, Plaintiff filed a First Amended Class Action Complaint (“FAC”)

 which, in addition to the TCPA claim, asserts a new claim and additional class definition based on

 an alleged violation of the Florida Telephone Solicitation Act (“FTSA”), Fla. Stat. § 501.059,

 arising out of the same facts underlying the TCPA claim. A true and correct copy of the FAC is

 attached as Exhibit C.

         4.      True and correct copies of all process, pleadings, and orders in the State Court

 Action that are not included in Exhibit A, Exhibit B or Exhibit C are attached as Exhibit D.

         5.      This Notice of Removal is timely under 28 U.S.C. § 1446(b)(1) because it is filed

 within thirty (30) days after Plaintiff’s service of the initial Complaint upon Defendant.

         6.      Nothing in this Notice of Removal shall constitute a waiver of Defendant’s right to

 assert any defense. Defendant denies any liability to Plaintiff or to the putative class that he seeks

 to represent, denies that Plaintiff has stated a claim, and denies that Plaintiff is entitled to recover

 any of the relief requested in the Complaint.

 II.     VENUE

         7.      Venue is proper under 28 U.S.C. § 1441(a) because this Court is the United States

 District Court for the district and division embracing the location where the State Court Action

 was pending.




                                                    2
Case 0:21-cv-61493-RAR Document 1 Entered on FLSD Docket 07/21/2021 Page 3 of 6




 III.    JURISDICTION

         A.      Removal is Proper Because Plaintiff’s Lawsuit Involves a Federal Question

         8.      This action is a civil action for which this Court has original jurisdiction pursuant

 to 28 U.S.C. § 1331, and is one which may be removed pursuant to 28 U.S.C. § 1441(a).

         9.      Specifically, the FAC alleges that Defendant sent unsolicited text messages to

 Plaintiff and other individuals who did not provide consent to receive such text messages, and have

 also registered their phone numbers on the National Do Not Call Registry in violation of the

 Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”). Compl. ¶¶ 1, 3, 10-

 12.

         10.     Federal courts have original jurisdiction over claims under the TCPA. Mims v.

 Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012) (holding that “federal and state courts have

 concurrent jurisdiction over private suits arising under the TCPA”); Osorio v. State Farm Bank,

 F.S.B., 746 F.3d 1242, 1249 (11th Cir. 2014) (ruling that jurisdiction over TCPA claim was

 “proper under the Federal-Question Statute, 28 U.S.C. § 1331”).

         11.     Additionally, this Court has supplemental jurisdiction over the single state claim

 alleging violation of the FTSA. Pursuant to 28 U.S.C. § 1367(a), “[i]n any civil action of which

 the district courts have original jurisdiction, the district courts shall have supplemental jurisdiction

 over all other claims that are so related to claims in the action within such original jurisdiction that

 they form part of the same case or controversy under Article III of the United States Constitution.”

 Here, Plaintiff’s FTSA claim arises out of the same alleged text messages and conduct underlying

 the TCPA claim. Therefore, this Court has supplemental jurisdiction over the FTSA claim. See,

 e.g., Speidel v. Am. Honda Fin. Corp., No. 2:14–cv–19–FtM–38CM, 2014 WL 820703 (M.D. Fla.

 March 3, 2014) (denying plaintiff’s request to remand state law claims arising under the Florida




                                                    3
Case 0:21-cv-61493-RAR Document 1 Entered on FLSD Docket 07/21/2021 Page 4 of 6




 Consumer Collection Practices Act and common law, and exercising supplemental jurisdiction on

 the basis that the state law and TCPA claims are all derived from the same alleged debt collection

 practices of the defendant).

        B.      The Complaint Alleges Facts that Establish Article III Standing

        12.     While a single text message may not confer Article III standing, Salcedo v. Hanna,

 936 F.3d 1162, 1172 (11th Cir. 2019), the Eleventh Circuit subsequently held that “[t[he receipt

 of more than one unwanted telemarketing call made in violation of the provisions enumerated in

 the TCPA is a concrete injury in fact that meets the minimum requirements of Article III standing.”

 Cordoba v. DIRECTV, LLC, 942 F.3d 1259, 1269 (11th Cir. 2019).

        13.     Plaintiff has alleged a concrete injury based on multiple texts and intangible harm.

 The Complaint alleges that “Defendant bombarded Plaintiff’s cellular telephone” with multiple

 “text message solicitations” between October 19, 2020 and July 7, 2021, and that “Defendant’s

 unsolicited text messages caused Plaintiff harm, including invasion of privacy, aggravation, and

 annoyance.” FAC ¶¶ 10, 22. Further, the alleged texts “inconvenienced Plaintiff, caused

 disruptions to Plaintiff’s daily life, caused Plaintiff to waste time dealing with Defendant’s

 unsolicited text message calls, used Plaintiff’s phone storage, and depleted Plaintiff’s phone’s

 battery.” Id. ¶ 22. Accordingly, the Complaint establishes grounds for Article III standing.

 IV.    NOTICE

        14.     As required by 28 U.S.C. § 1446(d), Defendant will serve written notice of this

 Notice of Removal on Plaintiff, and Defendant will file a copy of this Notice of Removal with the

 clerk of the Circuit Court of the Seventeenth Judicial Circuit in and for Broward County, Florida.




                                                  4
Case 0:21-cv-61493-RAR Document 1 Entered on FLSD Docket 07/21/2021 Page 5 of 6




 V.     CONCLUSION

        WHEREFORE, for the foregoing reasons, removal is proper pursuant to 28 U.S.C. §§ 1331

 and 1441(a), and Defendant respectfully requests that this action, previously pending in the Circuit

 Court of the Seventeenth Judicial Circuit in and for Broward County, Florida, proceed as if this

 case had been originally initiated in this Court.

  Dated: July 21, 2021                          Respectfully submitted,

                                                GREENBERG TRAURIG, P.A.
                                                333 S.E. 2nd Avenue
                                                Suite 4400
                                                Miami, FL 33131
                                                Telephone: 305-579-0500
                                                Facsimile: 305-579-0717

                                                By: /s/ Mark A. Salky
                                                   MARK A. SALKY
                                                   Florida Bar No. 58221
                                                   salkym@gtlaw.com

                                                Attorneys for Defendant DOCTOR’S ASSOCIATES
                                                LLC


                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 21st day of July 2021, I electronically filed the

 foregoing with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

 is being served this day on counsel of record identified below either via transmission of Notices

 of Electronic Filing generated by CM/ECF, or in some other authorized manner for those counsel

 or parties who are not authorized to receive Notices of Electronic Filing.

                                                         /s/ Mark A. Salky
                                                         MARK A. SALKY

  Hiraldo P.A.
  Manuel S. Hiraldo, Esq.
  401 East Las Olas Boulevard
  Suite 1400


                                                     5
Case 0:21-cv-61493-RAR Document 1 Entered on FLSD Docket 07/21/2021 Page 6 of 6




  Ft. Lauderdale, FL 33301
  Email: mhiraldo@hiraldolaw.com
  Attorneys for Plaintiff Ryan Turizo




                                        6
